Title: [From Thomas Jefferson to George Washington, 12 January 1781]
From: Jefferson, Thomas
To: Washington, George


[Richmond, 12 Jan. 1781. The proceedings of the Council for 19 Jan. 1781, the first meeting after the invasion, state that TJ “communicated his proceedings during the recess together with Copies of the Letters which have passed between him and certain persons which being read and approved the board directs to be registered to wit: … to His Excellency General Washington of the 10th and 12th” (Va. Council Jour., ii, 273). The letter to Washington of 12 Jan. has not been located.]
